DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed April 29, 2022, with respect to the rejection(s) of claim(s) 1-3,5,7-8,20-22 under 35 US 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hughes et al. (US 20170141155 A1; Hughes).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8,9,12-16,20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (US 20170141155 A1; Hughes).
Regarding claim 1, Hughes discloses a display apparatus comprising: a panel substrate; a TFT panel part (Fig. 6, 610; ¶95) comprising a plurality of connection electrodes (not labeled) disposed on an upper surface of the panel substrate; and a light emitting diode part  (Fig. 6, 602/604; ¶95) disposed on the TFT panel part and comprising a plurality of light emitting modules adjacent to each other, wherein: the plurality of light emitting modules comprises a plurality of supporting substrates  (Fig. 6, 604; ¶95) ; each of the light emitting modules comprises a plurality of pixels (Fig. 6, 602; ¶95) disposed on one of the supporting substrates; each of the pixels includes three sub-pixels; the three sub-pixels comprise a blue light emitting diode (¶101), a green light emitting diode  (¶101), and a red light emitting diode  (¶101); and the TFT panel part (Fig. 5, glass tft; ¶94) has an area greater than a combined area of the plurality of light emitting modules.  
Regarding claim 2, Hughes discloses the display apparatus of claim1, wherein the TFT panel part  (Fig. 6, 610; ¶95/96) further comprises a TFT drive circuit (¶4 discloses the purpose of TFT circuitry).  
Regarding claim 3, Hughes discloses the  display apparatus of claim 2, wherein the TFT drive circuit (Fig. 6, 610; ¶95) is configured to drive the pixels in at least one of an active matrix and a passive matrix.(¶96 active)  
Regarding claim 8, Hughes discloses the display apparatus of claim 1, wherein the blue light emitting diodes, the green light emitting diodes, and the red light emitting diodes (Fig. 6, 602; ¶95) of each pixel are regularly arranged on the supporting substrate (Fig. 6, 610; ¶95/96).  
Regarding claim 9, Hughes discloses the display apparatus of claim 8, wherein the support substrate  (Fig. 6, 604; ¶95) includes at least one of a sapphire substrate, a gallium nitride substrate, a glass substrate, a silicon carbide substrate, a silicon substrate, a metal substrate, and a ceramic substrate.  
Regarding claim 12, Hughes discloses the display apparatus of claim 8, wherein the blue light emitting diodes, the green light emitting diodes, and the red light emitting diodes are arranged at constant intervals in a matrix.  (fig. 5, 502;¶94)
Regarding claim 13, Hughes discloses the display apparatus of claim 1, further comprising an electrode substrate (Fig. 6, TFT layers between the TFT circuit and diodes ) on which the light emitting diodes (Fig. 6, 602; ¶95) are formed.  
Regarding claim 14, Hughes discloses the display apparatus of claim 13, wherein the electrode substrate comprises a first electrode terminal and a second electrode terminal.  (Fig. 6, between the TFT circuit and diodes directly contacting the pn contacts) 
Although not labeled. The claimed features are clear from the drawing. The electrode terminal comprises a pad and a via extending vertically from pad to TFT.
Regarding claim 15, Hughes discloses the display apparatus of claim 14, wherein each of the first electrode terminal  (Fig. 6, between the TFT circuit and diodes directly contacting the pn contacts) and the second electrode terminal  (Fig. 6, between the TFT circuit and diodes directly contacting the pn contacts) penetrates through (to make contact with TFT) the electrode substrate  (Fig. 6, TFT layers between the TFT circuit and diodes ).  
Although not labeled. The claimed features are clear from the drawing.  The electrode terminal comprises a pad and a via extending vertically from pad to TFT.
Regarding claim 16, Hughes discloses the display apparatus of claim 15, wherein each of the first electrode terminal (Fig. 6, between the TFT circuit and diodes directly contacting the pn contacts) and the second electrode terminal (Fig. 6, between the TFT circuit and diodes directly contacting the pn contacts) has a predetermined width on upper and lower surfaces of the electrode substrate.  (Fig. 6, TFT layers between the TFT circuit and diodes )
Although not labeled. The claimed features are clear from the drawing. The electrode terminal comprises a pad and a via extending vertically from pad to TFT.
Regarding claim 20, Hughes discloses the display apparatus of claim 8, wherein the blue light emitting diodes (¶101), the green light emitting diodes (¶101), and the red light emitting diodes (¶101) are arranged at side by side on the same axis.  Fig. 6, 602; ¶95)
Regarding claim 21, Hughes discloses the display apparatus of claim 1, wherein each side of the TFT panel part (Fig. 5, Glass TFT; ¶94) is exposed from the combined area of the plurality of light emitting modules (Fig. 5, 504; ¶94) when viewed in plan.  
Regarding claim 22, Hughes discloses the display apparatus of claim 1, wherein: each of the light emitting modules  (Fig. 3, semiconductor substrate; ¶87) comprises a base layer   (Fig. 3, 302a; ¶87)  on which the plurality of pixels are disposed; and the base layers of adjacent light emitting modules are discrete from each other (shown in Fig 4 plan view).
Figure 3 discloses a suitable structure prior to attaching a support substrate 604 as shown in Fig. 6
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 10, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20170141155 A1; Hughes) in view of Rhee et al. (US 20150221619 A1; Rhee).
Regarding claim 5, Hughes discloses the  display apparatus of claim 1, but is silent on further comprising an anisotropic conductive film between the TFT panel part and the light emitting diode part, the anisotropic conductive film comprising an adhesive organic insulation material and conductive particles dispersed therein.  
Rhee discloses a display apparatus where comprising an anisotropic conductive (Fig. 11, 300; ¶51 Rhee) film between the TFT panel part (Fig. 11, 800; ¶141 Rhee) and the light emitting diode part (Fig. 11, 400; ¶137), the anisotropic conductive film comprising an adhesive organic insulation material and conductive particles dispersed therein.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use an organic insulation material and conductive particles dispersed therein to prevent electric contact in unwanted directions.
Regarding claim 7, Hughes discloses the display apparatus of claim 5, wherein: the panel substrate (Fig. 6, 610; ¶95/96 Hughes) longitudinally extends along a first direction; and the anisotropic conductive film (Fig. 11, 300; ¶51 Rhee) has conductivity in a second direction crossing the first direction and insulation property in the first direction.  
Applicant discloses the anisotropic film possesses conductivity in a thickness (vertical ) direction. It would not be reasonable to have conductivity in a horizontal (length or width) direction as that would potentially cause a short. Examiner believes that the applicant means the panel substrate extends laterally in a first direction since longitude is vertical and the anisotropic conductive film has vertical conductivity.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use an organic insulation material and conductive particles dispersed therein to prevent electric contact in unwanted directions.
Regarding claim 10, Hughes discloses the display apparatus of claim 8, but is silent on wherein the support substrate is flexible.  
Rhee discloses making a flexible display device by utilizing a flexible display substrate 100 (¶52). 
Therefore, it is reasonable to conclude that, before the effective filing date, one of ordinary skill would make the glass support substrates flexible to prevent the pixel structure from detaching when the display substrate bends.
	Regarding claim 17, Hughes discloses the display apparatus of claim 8, but is silent on wherein the light emitting diode part further comprises an insulation layer surrounding each of the light emitting diodes.  
Rhee discloses wherein the light emitting diode part further comprises an insulation layer (Fig. 11, 500; (80 Rhee) surrounding each of the light emitting diodes (Fig. 11, 401-403; 4149 Rhee).
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art have an insulating layer surrounding each of the light emitting diodes to add mechanical strength and protection.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 20170141155 A1; Hughes) in view of Rhee et al. (US 20150221619 A1; Rhee), and further in view of Takahara et al. (US 20080084365 A1; Tak).
Regarding claim 18, Hughes  in view of Rhee discloses the display apparatus of claim 17, but is silent on wherein the light emitting diode part further comprises a blocking part on the support substrate.
	Tak discloses a display apparatus where a light emitting diode part (Fig. 11, 15; (803) has a blocking part (Fig. 11, 101; 4328) on a support substrate (Fig. 11, 71; 9315)
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a blocking part between diodes to further prevent crosstalk between subpixels.
	Allowable Subject Matter
Claims 11 and 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant art discloses a glass support substrate for allowing light to pass through where the diode electrodes are in contact with the TFT panel rather than the support substrate. The most relevant art is silent on the configuration of the blocking layer as claimed in combination with the independent claim.
	Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the support substrate comprises a plurality of conductive patterns on an upper surface thereof to be electrically connected to the light emitting diodes.  ”, as recited in Claim 11, with the remaining features.
	Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a thickness of the blocking part in a second direction crossing the first direction is greater than a thickness of the insulation layer in the second direction.”, as recited in Claim 19, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816